Landis, Judge:
On call of the calendar at the term of court in San Juan, P.R., on March 2, 1967, decision was reserved on defendant’s motion to dismiss this appeal for reappraisement on the ground that the appeal was untimely filed.
The official papers show that the merchandise of this appeal was appraised on September 27, 1965, at a value higher than the entered value. Without waiting for the notice of appraisement provided for *746in section 501 of the Tariff Act of 1930 (19 U.S.C. § 1501), an appeal to reappraisement was filed-on October 12, 1965. The following day, October 13, 1965, written notice of appraisement, on Customs Form 4301, was mailed to the consignee or his agent pursuant to section 501. On authority of Wilmington Shipping Co. v. United States, 52 CCPA 89, C.A.D. 864, an appeal filed in advance of notice of appraisement under section 501 is premature and must be dismissed.
The motion is granted. This appeal to reappraisement is dismissed.
Judgment will be entered accordingly.